Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 01/29/2021.  Claims 2 and 12 are canceled and claims 1, 3-11, and 13-21 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3-11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jolliff (US 2009/0300525) in view of Krzanowski et al. (US 2008/0184138) in view of Soni et al. (US 2011/0238762) and further in view of Caen (US 2019/0026004).

Claim 1. Jolliff discloses a system comprising:
a processor (abs):
a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising (item 392, fig. 3):

causing a map interface to be displayed on the first client device, the map interface including an avatar of the first user at a location on the map display based on the location information ([0050],[0054]-[0055],[0078], [0080], [0153]-[0154]), and
Jolliff does not explicitly disclose wherein the map interface is a two-dimensional image; an icon associated with an establishment; and causing the icon displayed in the map interface to change in appearance to an enhanced icon displayed in the map interface in response to: receiving a first selection from the first client device that indicates a request to save the establishment in a database associated with the first user, or determining that the establishment is saved in a database associated with a second user that is associated with the first user, wherein the icon is a two-dimensional image and the enhanced icon is a three-dimensional image.
However, Krzanowski discloses cause the icon in response to: receiving a first selection from the first client device that indicates a request to save the establishment in a database associated with the first user ([0074], [0143],[0146]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Jolliff. One would have been motivated to do so in order to facilitate user retrieval of information in the future.
However, Soni discloses wherein the map interface is a two-dimensional image ([0026], fig. 1a) icon corresponding to an establishment ([0027]-[0028]); determining that the establishment is saved in a database associated with a second user that is associated with the first user ([0036], [0053]). Therefore, it would have been obvious to one having ordinary skill in the art before the Jolliff. One would have been motivated to do so in order to facilitate displayed information about venue/location.
However, Caen discloses causing the icon displayed in the map interface to change in appearance to an enhanced icon, wherein the icon is a two-dimensional image and the enhanced icon is a three-dimensional image ([0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Jolliff. One would have been motivated to do so in order to provide a near realistic three-dimensional representations of objects to be generated. 

Claim 3. Jolliff Krzanowski Soni and Caen disclose the system of claim 1, Soni further discloses wherein the database associated with the first user includes a list of favorite establishments, wherein the favorite establishments include establishments that have been previously saved by the first user ([0122]). One would have been motivated to do so in order to facilitate future retrieval of information.

Claim 4. Jolliff Krzanowski Soni and Caen disclose the system of claim 3, Soni further discloses wherein the favorite establishments includes establishments that have been previously saved by the second user ([0119],[0122]). One would have been motivated to do so in order to facilitate future retrieval of information.

Claim 5. Jolliff Krzanowski Soni and Caen disclose the system of claim 1, Soni further discloses wherein the system to perform operations further comprising: receiving a second selection from the first client device that selects the icon, and cause an establishment detail interface on the 

Claim 6. Jolliff Krzanowski Soni and Caen disclose the system of claim 5, Krzanowski further discloses wherein receiving the first selection from the first client device that indicates the request to save the establishment includes receiving the first selection of the selectable image ([0143],[0146]). One would have been motivated to do so in order to facilitate user retrieval of information in the future.

Claim 7. Jolliff Krzanowski Soni and Caen disclose the system of claim 6, Krzanowski further discloses wherein the system to perform operations further comprising: causing the selectable image to change to indicate that the establishment is saved to the database ([0146]). One would have been motivated to do so in order to facilitate user retrieval of information in the future.

Claim 8. Jolliff Krzanowski Soni and Caen disclose the system of claim 1, Soni further discloses wherein the system to perform operations further comprising: receiving a second selection from the first client device that selects the enhanced icon, and cause an establishment detail interface on the establishment to be displayed on the first client device, wherein the establishment detail interface includes a message indicating that the establishment is recommended to the first user or that the establishment is saved by the second user ([0091]-[0092]). One would have been motivated to do so in order to enhance content information about venue/location.

Jolliff Krzanowski Soni and Caen disclose the system of claim 8, Soni further discloses wherein the establishment detail interface includes a name of the establishment and a selectable image that indicates that the establishment is saved to the database ([0053]), ([0118]). One would have been motivated to do so in order to enhance content information about venue/location.

Claim 10. Jolliff Krzanowski Soni and Caen disclose the system of claim 1, Soni further discloses wherein the establishment is a private space, a public space, a restaurant, a bar, a museum, a venue, a movie theatre, a theatre, a school, a gym, a dance studio, a yoga studio, a national park, a ski resort, or a park ([0026]). One would have been motivated to do so in order to enhance content information about venue/location.

Claims 11, 13-21 represent the method and medium, respectively of claim 1, 3-10 and are rejected along the same rationale.

Response to Arguments
5.	Applicant's arguments filed 01/29/2021 have been fully considered but they are moot in light of new ground of rejection(s).

NOTE:	This supplemental Office Action is being sent to Applicant to correct the erroneously cited US PGPub to Caen which is US 2019/002 6004 instead of US 2019/0026064.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.

/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171